  Case 2:19-cv-00940-HCN Document 16 Filed 04/16/21 PageID.64 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

            ELRACHIO CRAIG,
                                                            MEMORANDUM DECISION
                   Plaintiff,                                AND DISMISSAL ORDER

                       v.                                    Case No. 2:19-CV-940-HCN

              SGT. RICH et al.,                                 Howard C. Nielson, Jr.
                                                              United States District Judge
                  Defendants.


       In the Memorandum Decision and Order dated March 2, 2021, the court gave Plaintiff “a

“FINAL thirty days in which to” pay an initial partial filing fee of $4.84 and submit a consent to

have the remaining fee collected in increments from Plaintiff’s inmate account. Dkt. No. 15 at 2.

Plaintiff has neither complied with, nor responded to the court’s order. The court last heard from

Plaintiff more than eight months ago, on August 5, 2020, when he filed a motion to set aside

judgment, see Dkt. No. 13, which the court granted, see Dkt. No. 15.

       IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

court’s order and to prosecute this case, see DUCivR 41-2, Plaintiff’s complaint is DISMISSED

without prejudice. This action is CLOSED.

                                         *      *       *

       IT IS SO ORDERED.

                                             DATED this 16th day of April, 2021.

                                             BY THE COURT:



                                             Howard C. Nielson, Jr.
                                             United States District Judge
